       Case 19-18122            Doc 26        Filed 08/23/19 Entered 08/23/19 13:27:42                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Michael L Ruff                                            )                Chapter 13
       Rochelle Fackler                                          )                Case No. 19 B 18122
       Debtor(s)                                                 )                Judge Timothy A Barnes

                                                       Notice of Motion

     Michael L Ruff                                                           Debtor A ttorney: David M Siegel
     Rochelle Fackler                                                         via Clerk's ECF noticing procedures
     4840 W 179th
     Country Club Hills, IL 60478


                                                                              >     Dirksen Federal Building
On September 19, 2019 at 10:30 am, I will appear at the location listed to    >     219 South Dearborn
the right, and present this motion.                                           >     Courtroom 744
                                                                              >     Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Saturday, August 24, 2019.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 06/26/2019.

2.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

3.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

4.   The debtor(s) have failed to provide a Comparative Market Analysis to substantiate the value of the property listed on
     schedule A.

5. The debtor(s) have failed to file a feasible plan. The proposed plan now runs 64 months.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
